Order, Family Court, New York County (Bruce Kaplan, J.), entered on or about August 9, 1996, which insofar as appealed from* awarded petitioner at*297torneys’ fees as reimbursement for respondent’s frivolous conduct, unanimously affirmed, without costs.
The record supports Family Court’s findings that respondent’s conduct in preventing petitioner from visiting the parties’ child and in bringing stay applications that were completely without merit was undertaken to harass petitioner by forcing him to incur legal fees, and warrants the $7,500 attorney’s fee award. Since the motion was brought pursuant to 22 NYCRR part 130, no finding of need was required. Given that counsel billed petitioner only for court appearances and not for office hours spent on the matter, counsel’s affirmation was sufficient proof of the reasonableness of her fee. We have considered respondent’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.